EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Attorney Jeffrey Waters on May 21, 2021.
Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 of the application have been amended as follows:
a.  In the ninth line of claim 1, immediately after the word “and”, please insert the text -- the--.
b.  In the first line of claim 2, immediately after the comma (,), please insert the text -- wherein--.
c.  In the first line of claim 2, immediately after the word “processor”, please insert the text -- is further--.
d.  In the third line of claim 4, immediately after the semicolon (;), please insert the text -- and--.
e.  In the first line of claim 6, immediately after the comma (,), please insert the text -- wherein--.
f.  In the first line of claim 6, immediately after the word “is”, please insert the text -- further--.
g.  In the third line of claim 6, please replace the word “a” with --the--.

i.  In the first line of claim 7, immediately after the word “processor”, please insert the text -- is further--.
j.  In the second line of claim 8, please replace the word “via” with --by--.
k.  In the fifth line of claim 8, immediately after the word “and”, please insert the text -- the--.
l.  In the fifth line of claim 8, please replace the word “via” with --by--.
m.  In the eighth line of claim 8, please replace the word “via” with --by--.
n.  In the tenth line of claim 8, please replace the word “via” with --by--.
o.  In the first line of claim 9, immediately after the comma (,), please insert the text -- further--.
p.  In the third line of claim 11, immediately after the semicolon (;), please insert the text -- and--.
q.  In the first line of claim 13, immediately after the comma (,), please insert the text -- further--.
r.  In the third line of claim 13, please replace the word “a” with --the--.
s.  In the first line of claim 14, immediately after the comma (,), please insert the text -- further--.
t.  In the fourth line of claim 15, please replace the comma (,) with a semicolon (;).
u.  In the fifth line of claim 15, between the word “to” and the colon (:), please insert the text -- cause the processor to perform--.

w.  In the fourteenth line of claim 15, please delete the text “ and”.
x.  In the first line of claim 16, immediately after the comma (,), please insert the text -- further--.
y.  In the second line of claim 16, between the word “to” and the colon (:), please insert the text -- cause the processor to--.
z.  In the third line of claim 18, immediately after the semicolon (;), please insert the text -- and--.
aa.  In the first line of claim 20, immediately after the comma (,), please insert the text -- further--.
bb.  In the second line of claim 20, between the word “to” and the colon (:), please insert the text -- cause the processor to--.
cc.  In the fourth line of claim 20, please replace the word “a” with --the--.
*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Willison, US 9701408 B1, and Henry Jr, Richard, In Flight Image Processing on Multi-Rotor Aircraft for Autonomous Landing, Saint Louis University, 2015.
Willison discloses:
- a system (or an apparatus), comprising a processor configured;
- wherein the location data for the delivery location comprises a unit mailing address;
- for a location comprising the unit mailing address, dispatch a first inspection drone to the delivery location;
- receive second location coordinates associated with the delivery location from the first inspection drone;
- associate the location coordinates with the unit mailing address in an entry corresponding to the delivery location in a location information database;
- a computer-implemented method performing steps via a processor.
Henry discloses autonomous landing of a drone, including discussion of GPS and landing pad.
As per Claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest dispatching a in the context of the rest of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628